Case 16-02243        Doc 55     Filed 12/31/18     Entered 12/31/18 17:19:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 02243
         Sofia M Metaferia

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/26/2016.

         2) The plan was confirmed on 08/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/16/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 09/25/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-02243             Doc 55         Filed 12/31/18    Entered 12/31/18 17:19:36              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $10,612.21
           Less amount refunded to debtor                              $1,286.84

 NET RECEIPTS:                                                                                          $9,325.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $385.29
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $385.29

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Abaynesh Alemu                          Unsecured      1,700.00            NA            NA            0.00       0.00
 American InfoSource LP                  Unsecured      2,662.00       2,611.79      2,611.79           0.00       0.00
 Ann & Robert H. Lurie Children's Ho     Unsecured         224.39           NA            NA            0.00       0.00
 Armor Systems Corporation               Unsecured         286.00           NA            NA            0.00       0.00
 Arnold Scott Harris PC                  Unsecured         285.60           NA            NA            0.00       0.00
 Aynlem Metaferia                        Unsecured      2,700.00            NA            NA            0.00       0.00
 CACH LLC                                Unsecured         470.00        465.22        465.22           0.00       0.00
 City of Chicago Department of Revenue   Unsecured         292.80        442.80        442.80           0.00       0.00
 Devon Financial Services Inc            Unsecured         800.00           NA            NA            0.00       0.00
 Financial Control Svs                   Unsecured         105.00           NA            NA            0.00       0.00
 First Premier Bank                      Unsecured         376.00           NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured      2,087.83          89.70         89.70           0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00        611.05        611.05        611.05        0.00
 Internal Revenue Service                Priority       7,516.16       8,329.03      8,329.03      8,329.03        0.00
 Internal Revenue Service                Unsecured      5,175.77       5,952.30      5,952.30           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         433.00        433.60        433.60           0.00       0.00
 Kent K. Morikado PC                     Unsecured         383.50           NA            NA            0.00       0.00
 Lending Green                           Unsecured         200.00           NA            NA            0.00       0.00
 MB Financial                            Unsecured         370.00           NA            NA            0.00       0.00
 MCSI                                    Unsecured         250.00           NA            NA            0.00       0.00
 Midstate Collection Solutions           Unsecured          34.00         33.70         33.70           0.00       0.00
 MiraMed Revenue Group                   Unsecured         285.00           NA            NA            0.00       0.00
 Nationwide Credit Corp                  Unsecured         337.00           NA            NA            0.00       0.00
 North Star Finance, LLC                 Unsecured      2,000.00            NA            NA            0.00       0.00
 Opportunity Financial LLC               Unsecured      1,144.00         956.88        956.88           0.00       0.00
 Peoples Energy Corp                     Unsecured         790.00        632.91        632.91           0.00       0.00
 PNC Bank NA                             Unsecured         484.73           NA            NA            0.00       0.00
 Porania LLC                             Unsecured           0.00        380.00        380.00           0.00       0.00
 Porania LLC                             Unsecured           0.00        510.00        510.00           0.00       0.00
 Porania LLC                             Unsecured           0.00        430.00        430.00           0.00       0.00
 Porania LLC                             Unsecured           0.00        510.00        510.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-02243              Doc 55   Filed 12/31/18    Entered 12/31/18 17:19:36                 Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates      Unsecured           0.00          397.26        397.26           0.00        0.00
 Portfolio Recovery Associates      Unsecured         406.00             NA            NA            0.00        0.00
 Presence Health                    Unsecured      1,167.75              NA            NA            0.00        0.00
 Speedy Cash                        Unsecured         700.00             NA            NA            0.00        0.00
 T-Mobile                           Unsecured         630.23             NA            NA            0.00        0.00
 Wells Fargo Bank                   Unsecured     10,487.00       10,487.69     10,487.69            0.00        0.00
 Wells Fargo Bank                   Unsecured           0.00          140.51        140.51           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                $0.00                $0.00
       Mortgage Arrearage                                          $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                     $0.00                $0.00                $0.00
       All Other Secured                                           $0.00                $0.00                $0.00
 TOTAL SECURED:                                                    $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
        All Other Priority                                     $8,940.08          $8,940.08                  $0.00
 TOTAL PRIORITY:                                               $8,940.08          $8,940.08                  $0.00

 GENERAL UNSECURED PAYMENTS:                               $24,474.36                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                                 $385.29
           Disbursements to Creditors                               $8,940.08

 TOTAL DISBURSEMENTS :                                                                               $9,325.37




UST Form 101-13-FR-S (9/1/2009)
Case 16-02243        Doc 55      Filed 12/31/18     Entered 12/31/18 17:19:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
